Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion when it precluded defendant from attempting to impeach a witness with a purported inconsistency, which was not, in fact, inconsistent (see, People v Duncan, 46 NY2d 74, 80-81, cert denied 442 US 910). In any event, the court’s ruling did not deprive defendant of a fair trial.
We have considered defendant’s remaining contentions and find that they do not warrant reversal. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Friedman, JJ.